ACCEPTED
                                                                                             06-15-00017-CV
                                                                                  SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                        6/26/2015 3:08:41 PM
                                                                                            DEBBIE AUTREY
                                                                                                      CLERK

                                No. 06-15-00017-CV

                   IN THE COURT OF APPEALS FOR THE      FILED IN
                                                 6th COURT OF APPEALS
                        SIXTH DISTRICT OF TEXAS    TEXARKANA, TEXAS
                            AT TEXARKANA         6/26/2015 3:08:41 PM
                                                                     DEBBIE AUTREY
                                                                        Clerk

                BILLY FITTS and FREIDA FITTS,
                         Appellants,
                              v.
MELISSA RICHARDS-SMITH, THE LAW FIRM OF GILLAM & SMITH,
  LLP, E. TODD TRACY, and THE TRACY FIRM, Attorneys at Law,
                          Appellees.


      On Appeal from the 71st District Court of Harrison County, Texas
                      Trial Court Cause No. 14-0150


             UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE BRIEF OF APPELLEES

TO THE HONORABLE COURT OF APPEALS:

      Melissa Richards-Smith and the Law Firm of Gillam & Smith, LLP

(Appellees) file this Unopposed Motion for Extension of Time to File Appellees’

Brief and would respectfully show:

      Appellants filed their brief on June 8, 2015, making Appellees’ brief due on

July 8, 2015. See Tex. R. App. P. 38.6(b). Appellees wish to extend that deadline

by thirty days, or until August 7, 2015. See Tex. R. App. P. 38.6(b). This is

Appellees’ first request for an extension of time to file its Appellees’ Brief.
       This extension of time is necessary because the attorney primarily

responsible for drafting the brief, Wade Crosnoe, will be on a previously scheduled

vacation on the current filing deadline and the preceding holiday weekend.

Additionally, Mr. Crosnoe’s work on other cases will prevent him from preparing

the brief by the current deadline, including (1) drafting of post-submission briefing

invited by the Court in an appeal styled Allstate Insurance Co., et al. v. Michael

Kent Plambeck, D.C., et al., No. 14-10574, in the United States Court of Appeals

for the Fifth Circuit; and (2) work on various responses and replies in connection

with a motion to compel discovery and a motion to strike objections, and

attendance at the June 16, 2015 hearing on those motions, in a case styled Munif

Ali Gattas Bultaif, et al. v. Bridgestone/Firestone, Inc., et al., Cause No. 04-6262-

J, in the 191st District Court of Dallas County, Texas.

       Appellants Billy Fitts and Freida Fitts are not opposed to this motion.

Appellees E. Todd Tracy and the Tracy Firm are also unopposed.

       For these reasons, Appellees respectfully request that the Court grant this

motion and extend the deadline to file its Brief until August 7, 2015. Appellees

also request all other relief to which it is justly entitled.




                                             2
Respectfully submitted,

THOMPSON, COE, COUSINS & IRONS L.L.P.

By: /s/ Wade Crosnoe
    Wade C. Crosnoe
    State Bar No. 00783903

701 Brazos, Suite 1500
Austin, TX 78701
Telephone: (512) 703-5078
Fax: (512) 708-8777
E-mail: wcrosnoe@thompsoncoe.com

Shawn W. Phelan
State Bar No. 00784758
Plaza of the Americas
700 N. Pearl Street, Twenty-Fifth Floor
Dallas, TX 75201-2832
Telephone: (214) 871-8245
Telecopy: (214) 871-8209
E-Mail: sphelan@thompsoncoe.com

Attorneys for Appellees Melissa Richards-
Smith and Law Firm of Gillam & Smith,
LLP




 3
                            CERTIFICATE OF SERVICE
      I certify that a true and correct copy of this Unopposed Motion for Extension
of Time to File Brief of Appellees was served on June 26, 2015, via electronic
service or email, to the following counsel:

Lindsey M. Rames
Rames Law Firm, P.C.
5661 Mariner Drive
Dallas, TX 75237
Telephone: 214.884.8860
Facsimile: 888.482.8894
Email: lindsey@rameslawfirm.com

Carter L. Hampton
Hampton & Associates, P.C.
1000 Houston Street, Fourth Floor
Fort Worth, TX 76102
Telephone: 817.877.4202
Facsimile: 817.877.4204
Email: clhampton@hamptonlawonline.com
Attorneys for Appellants,
Billy Fitts and Freida Fitts

Bruce A. Campbell
Campbell & Chadwick
4201 Spring Valley Road, Suite 1250
Dallas, TX 75244
Attorney for Appellees E. Todd Tracy
and The Tracy Firm, Attorneys at Law


                                            /s/ Wade C. Crosnoe
                                            Wade C. Crosnoe




                                        4